REPUBLIQUE DEMOCRATIQUE DU CONGO
Ministère de l'Environnement, Conservation de la Nature et Tourisme

CONTRAT DE CONCESSION FORESTIERE N°14 AU ses issue de la
Conversion de la Garantie d’approvisionnement n°041/CAB/MIN/ECN-EF/05 du
22/08/2005 jugée convertible suivant la notification n°173/CAB/MIN/ECN-
T/15/JEB/2009 du 21 janvier 2009

Le présent contrat de concession forestière est conclu entre :
d’une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant au
nom de la République Démocratique du Congo, ci-après dénommé « l’autorité
concédante » ;

et d’autres part,

La société d'exploitation forestière MAISON NBK SERVICE, immatriculé au Nouveau
Registre de Commerce sous le numéro 30183, représenté par Monsieur Victor
NGALAMULUME, Administrateur-Gérant, ayant son siège au n°04, Avenue du port
2'Méétage Immeuble NIOKI dans la commune de La Gombe, ville de Kinshasa, en
République Démocratique du Congo, ci-après dénommé « Le concessionnaire » ;

Article 1°°

L'objet du présent contrat est de définir Les droits et obligations des parties. IL est
complété par le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé par le
concessionnaire et approuvé par l’administration et décrivant l’ensemble des
investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession. Le
cahier des charges fait partie intégrante du présent contrat de concession.

Article 2

Le présent contrat porte sur une concession forestière d’une superficie de 79.730
hectares dont la situation géographique et les limites sont décrites ci-après :

L Localisation administrative :
1. Secteur : Baboma Nord
2. Territoire : Mushie
3. District : Plateaux
4. Province : Bandundu

ke.
P1

IL. Délimitation physique :

Au Nord :

Au Sud :

A L'Est :

A l'Ouest :

La rivière qui prend sa sucre près du village Dompaka pour se
jeter dans la rivière Mbala et ensuite suivre La ligne courbe
tracée à partir du village Dompaka jusqu’au village Kemambi ;

La route longeant la rivière Kwa, tronçon compris entre les
rivières Mbala et Lelubi, ensuite traverser cette dernière et
remonter son cours jusqu’à son plus grand affluent que l’on
suivra jusqu’à la source ; de ce point, joindre par une ligne
droite Le confluent de la rivière Monkaba et de son affluent
dont le nom n’est pas indiqué et, remonter la rivière Monkaba
jusqu’au sentier et suivre ledit sentier jusqu’au sa jonction avec
la route qui mène au village Biangala. Et, à partir de cette
jonction, tracer une ligne droite jusqu’à l’endroit ou la route de
Mushie traverse la rivière Lokwa et remonter celle-ci jusqu’à
son confluent avec un affluent dont Le nom n’est pas indiqué, et
de ce point, tracer une ligne droite jusqu’à la route qui relie
Mushie à Bompele ;

A partir du village Kemambi, tracer une ligne droite jusqu’à la
source de la rivière Monkaba et descendre celle-ci jusqu’au
sentier et ensuite suivre le sentier jusqu’à La route qui mène à
Mushie en passant par le village Bompesolo et prendre la
direction de Mushie jusqu’à la ligne droite tracée à partir de la
rivière Lokwa ;

La rivière Mbala, partie comprise entre la rivière Kwa et le
confluent de la rivière qui prend sa source près du village
Dompaka.

La carte de La concession forestière est jointe annexe du présent contrat.

Article 3

La durée du contrat de concession est de vingt-cinq ans renouvelables dans les
conditions fixées à l’article 8 ci-dessous.

Article 4

L'Etat garantit au concessionnaire la jouissance pleine et entière des droits qui Lui
sont conférés par la loi et Le présent contrat de concession. Pendant toute la
durée du contrat, le concessionnaire ne peut être privé en tout ou partie de son

k-
B]

droit d’exploiter sa concession, sauf en cas de non respect de ses obligations
légales, réglementaires ou contractuelles, ou pour cause d’utilité publique, et dans
ce dernier cas moyennant une juste et préalable indemnité, conformément au droit
commun.

Article 5

Sous réserve des dispositions de l’article 13 du présent contrat, le concessionnaire
a un droit exclusif d'exploitation du bois d'œuvre se trouvant dans les limites de sa
concession.

Article 6

Le concessionnaire est tenu de respecter les droits d’usage traditionnels des
communautés locales et/ou peuples autochtones riverains de La concession tels que
définis aux articles 36, 37 et 44 du Code forestier.

IL lui est interdit de créer toute entrave à l’exercice par les communautés locales
et/ou peuples autochtones riverains des droits d’usage forestier ainsi reconnus.

Article 7

Le concessionnaire bénéficie d’une servitude de passage sur Les fonds riverains,
destinée à favoriser l’accès à sa concession et l’évacuation de sa production. IL
exerce cette servitude uniquement dans les limites de ce qui est strictement
nécessaire à son droit de passage.

Le tracé de toute route ou de toute voie d’accès ou d'évacuation en dehors de la
concession doit être soumis à une consultation avec Les communautés locales et/ou
peuples autochtones riverains durant la préparation du plan d'aménagement.

En cas de différend sur le tracé des voies d’accès ou d’évacuation à La concession,
le concessionnaire fera appel aux mécanismes de règlement des différends définis
aux articles 103 et 104 du Code forestier.

Article 8

A l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans Les conditions déterminées par les règlements
en vigueur et à condition que les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

A cette occasion, le concessionnaire fournit les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur La période de renouvellement.

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l’une des quelconques dispositions du présent contrat et du
cahier des charges et notamment dans l’un des cas ci-après :

X
[A]

. Le non payement de la redevance de superficie et/ou de Loutes autres taxes

et redevances forestières échues applicables à l'exploitation de la
concession ;

2. l'exploitation forestière illégale dûment constatée ;

3. le commerce illégal des produits forestiers dûment constaté conformément
aux lois en vigueur ;

4. la violation des obligations sociales et environnementales et de celles
relatives aux engagements d’investissements industriels imposées par le
présent contrat en vertu des dispositions légales et réglementaires en
vigueur ;

5. la corruption, le dol ou la violence ou leur tentative dûment constatés.

Article 9

Conformément aux dispositions de l’article 115 du Code forestier, le
concessionnaire est tenu de s’installer sur la superficie concédée et d'y
exécuter ses droits et obligations tels qu’ils découlent du présent contrat, du
cahier des charges et du plan de gestion visé à l’article 10 ci-dessous.

En particulier, il doit :

1. matérialiser les limites de la concession et l'assiette annuelle de coupe ;

2. respecter les règles relatives à l'exploitation du bois, notamment les
limites des assiettes annuelles de coupe et le diamètre minimum par
essence ;

3. mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y compris les mesures
convenues dans le plan de relance dans le cas d’une conversion ou dans
la proposition technique dans le cas de l’adjudication selon Les termes
du cahier des charges ;

4, réaliser Les infrastructures socio-économiques et des services sociaux au
profit des communautés locales et/ou peuples autochtones riverains
contenues dans le plan de relance dans le cadre d’une conversion ou
dans la proposition technique dans le cas d’une adjudication et définies
dans le cahier des charges ;

5. réaliser les investissements, y compris l’acquisition des équipements
prévus, la remise en état ou la modernisation de l'outil de
transformation, ainsi que le recrutement du personnel nécessaire et
autres activités prévues dans La proposition du plan de relance, dans le
cas d’une concession ou dans la proposition technique dans Le cas d’une
adjudication, écrits dans Le cahier des charges ;

6. payer la redevance de superficie forestière et toutes autres taxes et
redevances en vigueur liées à l’exploitation de La concession, dans Les
délais prescrits par la réglementation fiscale.
(]

Article 10

Le concessionnaire s'engage à préparer et à soumettre pour approbation à
l'administration chargée des forêts, dans une période maximum de quatre ans, le
plan d'aménagement conformément à législation et à la réglementation en
vigueur. Ce plan doit comprendre l’ensemble des obligations du concessionnaire en
vue d’assurer une gestion durable de La forêt concédée. Approuvé par
Ladministration, il devient partie intégrante du présent contrat.

Dans l'intervalle qui sépare la signature du présent contrat de l’approbation du
plan, le concessionnaire exploite la forêt concédée en conformité avec un plan de
gestion.

Le plan de gestion doit être soumis par le concessionnaire à l’administration
chargée des forêts et approuvé en même temps que le contrat de concession. Ce
plan de gestion constitue l’ensemble des engagements du concessionnaire pour
l'exploitation de la forêt concédée avant l’approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans le plan de relance en
cas, de conversion ou dans les propositions techniques en cas d’adjudication.

Le plan de gestion indique :

1. les quatre premières assiettes annuelles de coupe ;

2. le calendrier et les modalités de consultation avec Les communautés Locales
et/ou peuples autochtones sur le contenu et les modalités de réalisation du
plan socio-économique y compris les infrastructures en leur faveur pour la
durée de La concession ;

3. la description des activités de protection de l’environnement et de la
conservation de la biodiversité et notamment les mesures de réduction,
d'atténuation et compensation de tout impact négatif des activités du
concessionnaire sur l’environnement ;

4. la mise en place pendant les quatre premières années d’exploitation, des
investissements industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans le cahier des
charges annexé au présent contrat.

Si à l’expiration de la période de quatre ans, les circonstances ne permettent pas
au concessionnaire de présenter le plan d'aménagement, il peut sur une demande
motivée, obtenir de l’administration chargée des forêts, une prolongation de délai,
lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d'aménagement de la concession

donne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochton: ‘à riverains et à une consultation

l6]

régulière avec eux sur les questions intéressant la concession et leurs droits.
L'administration peut assister aux séances de consultations.

Article 11

Le concessionnaire est tenu de respecter la législation en vigueur en matière de
protection de l’environnement et de conservation de la diversité biologique.

IL contribue, en particulier sur toute l’étendue de sa concession, à la lutte contre
les feux de brousse, Le braconnage et l'exploitation illégale du bois.

IUs’assure que les activités de La concession ne provoquent ni ne favorisent des
actes de braconnage ou de dégradation de l’environnement. A cette fin, le
concessionnaire définit et met en œuvre sur le territoire de la concession des
mesures appropriées de contrôle pour :

1. interdire le transport des armes à feu et des armes de chasse dans les
véhicules de l’entreprise ;

2. fermer les routes et chemins d’accès aux aires d'exploitation ;

. interdire l’accès des véhicules étrangers, sauf sur les voies d’intérêt public ;

. interdire Les activités de braconnage notamment pour les employés et leurs

familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers ;

5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu’elles découlent du plan de relance dans le cas d’une conversion ou
des propositions techniques dans Le cas d’une adjudication ;

6. minimiser, réduire ou compenser tant à l’intérieur de La concession que dans
ses environs immédiats, tout impact négatif sur l’environnement, des
travaux de réalisation d’infrastructures.

+ ww

Article 12

Le concessionnaire est tenu de respecter la mise en réserve de certaines essences
et toutes restrictions édictées par l'administration chargée des forêts dans le but
de protéger la diversité biologique. Cette mise en réserve se fait sur base de
l'inventaire des ressources forestières ou en cours d’exploitation.

La liste des essences forestière dont l’exploitation est interdite est reprise dans
les clauses particulières du cahier des charges en annexe.

Article 13

Le concessionnaire est tenu de matérialiser physiquement les limites de la
concession, des blocs quinquennaux et des assiettes annuelles de coupe
conformément à la réglementation en vigueur. Aucune exploitation ne peut être
entamée avant la matérialisation des limites de l’assiette annuelle de coupe.

ka:
F1

Article 14

Pendant la période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite quatre assiettes annuelles de coupe, qui ne sauraient être
supérieures au 4/25°"% de la superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée le 31 décembre de
l’année à laquelle elle s'applique. Toutefois, en cas d’empêchement dû à une
force majeure dûment constatée par les services de l’administration forestière, La
coupe peut être prorogée d’une année sur demande du concessionnaire.

Le concessionnaire est autorisé à y prélever toutes les essences forestières et de
diamètres autorisés par l'arrêté relatif à l'exploitation forestière et le plan
d'aménagement.

Les diamètres minimaux de coupe prévus par Le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d’arbres semenciers pour la
régénération de chaque essence.

En outre, dés qu’il y a un risque d’altération importante de la couverture végétale
ou d’altération du sol, Le plan d'aménagement indique toutes essences confondues,
un nombre maximum de pieds exploitables par assiette annuelle de coupe.

Article 15

Le diamètre minimum d'aménagement est fixé sur base de l'inventaire et des
calculs de régénération par essence et par concession en tenant compte des
besoins de régénération de chaque essence. Le diamètre minimum d'aménagement
est Le diamètre à partir duquel Le plan d'aménagement prévoit Le prélèvement des
essences forestières définies dans Le cycle de coupe ou rotation.

En aucun cas, le diamètre minimum d'aménagement ne peut être inférieur au
diamètre minimum d’exploitation. Le diamètre minimum d’exploitation est le
diamètre au-dessous duquel l'exploitation d’une essence forestière est interdite.

Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnaire applique le diamètre minimum fixé par l’administration centrale
chargée des forêts.

Article 16

Le concessionnaire est tenu de procéder au marquage des bois qu’il coupe
conformément à la réglementation en matière d’exploitation forestière.
18]

Article 17

Le concessionnaire s’engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés locales et/ou peuples
autochtones tels qu’ils sont définis dans le cahier des charges.

Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte les communautés locales et/ou peuples autochtones riverains sur le plan
socio-économique et les infrastructures qui feront l’objet du cahier des charges
définitif qui sera annexé au plan d'aménagement.

Celui-ci couvrira Les cinq années qui suivent l'approbation du plan d'aménagement
et sera actualisé tous Les cinq ans.

Nonobstant l’alinéa 2 ci-dessus, le concessionnaire s’engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris les infrastructures
socio-économiques et services sociaux, pour La période du plan d'aménagement.

Article 18

Le concessionnaire n’est pas concerné par l'exécution des dispositions de l’article
82 du Code forestier relatives à la garantie bancaire.

Article 19

Le concessionnaire est tenu au paiement régulier et dans les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d'aucune
exonération.

Article 20

Le concessionnaire souscrit une police d'assurance contre les conséquences
pécuniaires de La responsabilité civile pouvant lui incomber du fait de l'exploitation
de sa concession, notamment contre les risques de vol et d'incendie des
installations concédées.

À défaut d’être couverts par une clause expresse de La police d’assurance étendant
le bénéficie aux sous-traitants de La forêt concédée, ceux-ci doivent justifier d’une
assurance particulière.

Article 21

Le concessionnaire peut, après en avoir informé par écrit l'autorité de
concédante, sous-traiter tout ou partie de certains travaux, notamment :

e l'élaboration du plan d'aménagement de la concession ;
A : L
e la récolte de bois ;
[9]

«La construction et l'entretien du réseau d'évacuation des produits forestiers
ainsi que des parcs à grumes ;

° La construction et l'entretien des infrastructures socio-économiques au
profit des communautés locales ;

ele transport des produits forestiers ;

«+ toute autre activité relative à l'exploitation forestière.

Toutefois, le concessionnaire demeure responsable tant envers l'autorité
concédante en ce qui concerne le respect des obligations légales, réglementaires
ou contractuelles qu’à l'égard des tiers pour ce qui concerne les dommages
éventuels.

Article 22

Le concessionnaire a la faculté de renoncer au bénéfice de la concession avant
l'expiration du contrat de concession forestière.

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement intégral
des taxes et redevances forestières échues.

Article 23

En cas de non-respect par le concessionnaire de l’une des quelconques clauses du
présent contrat et/ou du cahier des charges et après une mise en demeure assortie
d’un délai ne dépassant pas trois mois, l’autorité concédante prescrit toutes
mesures conservatoires destinées à assurer le respect des dispositions du présent
contrat et du cahier des charges. Le contrat est résilié notamment dans l’un des
cas ci-après :

1. le non payement des taxes et redevances liées à l'exploitation de la
concession, après expiration des délais légaux de mise en demeure ;

2. le défaut d’élaboration et d’approbation du plan d'aménagement de la

concession dans Les délais légaux conformément à l’article 10 ci-dessus ;

l'exploitation du bois d'œuvre en dehors du périmètre autorisé ;

4. la commission de tout acte ou tentative d’acte de corruption, de dol ou de
violence dûment constaté ;

5. La violation répétée, après mis en demeure conformément au point 1,
d'obligations sociales et environnementales découlant du présent contrat et
du cahier des charges.

ww

L'état de cessation de paiement du concessionnaire constitue une cause de
déchéance et entraîne la résiliation du présent contrat.

Article 24

Les infractions mentionnées à l’alinéa 2 de l’article 23 ci-dessus, sont constatées
par Les inspecteurs forestiers, Les fonctionnaires âssermentés et autres officiers de
[0]

police judiciaire dans leur ressort respectif conformément aux dispositions des
articles 127 et suivants du Code forestier.

L’alinéa ci-dessus, s'applique aussi à la violation des obligations du présent contrat
et du cahier des charges.

Article 25

L'autorité concédante constate la déchéance et procède à la résiliation du contrat
de concession par voie d’arrêté. Elle notifie cet arrêté au concessionnaire par
lettre recommandée ou au porteur avec accusé de réception.

L'arrêté est publié au Journal Officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne.

Article 26

En cas de résiliation du contrat de concession ou déchéance, le concessionnaire
dispose des recours légaux devant Les juridictions compétentes.

Article 27

Nonobstant les dispositions de l’article 8 ci-dessus, Le présent contrat prend fin
le ./2039. Le concessionnaire peut solliciter Le renouvellement du contrat en
an avant la date de son expiration. La décision de refus de renouvellement peut
faire l’objet de recours devant les juridictions compétentes.

Article 28

A la fin de la concession, le concessionnaire établit Les inventaires et procède aux
opérations de liquidation conformément à La législation en vigueur.

Article 29

A la fin de la concession, un bilan de clôture des comptes est dressé par le
concessionnaire dans un délai maximum de six mois à compter de la date
d'expiration du présent contrat de concession.

Le concessionnaire recouvre les créances dues, règle des dettes, dresse Le solde de
ces opérations et clôture tous Les comptes financiers.

Article 30

Tout différend relatif à l’interprétation ou l'exécution du présent contrat de
concession et du cahier des charges sera réglé à l’amiable.

En cas d’échec, le litige sera soumis aux juridictions compétentes à moins que les
parties conviennent de recourir à l’arbitrage pré} u par les articles 159 à 174 du
Code de procédure civile.
m1]

Article 31

Le présent contrat ainsi que le cahier des charges sont publiés au Journal Officiel,
déposés au Cadastre Forestier National, notifiés aux autorités provinciales et
locales du ressort, et rendus publics par tout moyen approprié dans les localités
riveraines de la concession.

Les frais de publication au Journal Officiel du présent contrat, y compris le cahier
des charges, sont à charge du concessionnaire.

Article 32

Le présent contrat de concession forestière entre vigueur pour le concessionnaire,
à la date de sa signature.

Fait à Kinshasa en double exemplaire, Le.

Pour le concessionnaire Pour la République
Bavon N’SA Ua

Ministre de l’Env rontie ent,
Conservation de la! (Nature et Tourisme
ie

